MIRABAL, Justice,
dissenting.
I dissent.
I agree with the majority’s conclusion that appellant voluntarily consented to the search conducted outside, as well as to the search under his pants conducted inside the apartment. However, I disagree with the majority’s conclusion that the scope of appellant’s consent, under the “objective reasonableness” standard, did not include the removal of appellant’s shoes.
Officer Flowers testified that appellant voluntarily consented to the searches both outside and inside the apartment. Officer Rosales testified:
I asked him, “Chuck, do you mind if we all go inside so I can have you take off your pants so I can check you further?”
And he said, “No problem.”
The standard for measuring the scope of a suspect’s consent under the fourth amendment is that of “objective” reasonableness— what would the typical reasonable person have understood by the exchange between the officer and the suspect? Florida v. Jimeno, 500 U.S. 248,-, 111 S.Ct. 1801, 1803-04, 114 L.Ed.2d 297 (1991). The question before us, then, is whether it is reasonable for an officer to consider a suspect’s consent to the removal of his pants, to include consent to the removal of his tennis shoes in the process of the removal of his pants.
In the present case, I believe the trial court could have properly concluded that the officers reasonably understood that appellant agreed voluntarily to remove his pants, and if that meant taking his shoes off in order to get his pants off, that would be done. When they got into the apartment, appellant did not take his pants completely off; instead he just pulled them down. Officer Rosales then *662asked appellant to take off his shoes, and appellant proceeded to take off his right shoe. Appellant did not object, or say anything to indicate his consent was limited to simply pulling down his pants.
Of course, in hindsight, we can assume appellant did not intend to authorize the search of his shoe. However, that is not the standard of review. Under the “objective reasonableness” test, the evidence supports the conclusion that it was reasonable for the officers to believe they had appellant’s consent to the removal of his tennis shoes. The officers maintained that they believed appellant voluntarily agreed to the search that was conducted. The trial court is the sole judge of the credibility of witnesses, and we will not disturb the trial court’s findings absent an abuse of discretion. Freeman v. State, 723 S.W.2d 727, 729 (Tex.Crim.App.1986); Straughter v. State, 801 S.W.2d 607, 609-10 (Tex.App.—Houston [1st Dist.] 1990, no pet.).
I would overrule appellant’s sole point of error and affirm the judgment.